Citation Nr: 0002425	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-15 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain with 
right sciatica, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) rating for a 
left knee strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had active duty service from November 1969 to 
October 1970.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a March 1998 rating action 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The issue pertaining to an increased rating for a low back 
disability is the subject of the remand portion of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the left knee issue has been gathered.

2.  The appellant's left knee disability is primarily 
manifested by pain on use.


CONCLUSION OF LAW

The criteria for a 10 percent rating for a left knee 
disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.10, 4.40, 4.45 Diagnostic Codes 
5257, 5258, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that his left knee disability causes 
pain on use and that a compensable evaluation is therefore 
warranted.  The current medical evidence of record includes a 
private treatment note, dated in 1994, which indicates that 
the appellant complained of crepitus in the right knee and 
occasional swelling and pain.  He reported that occasionally, 
he had similar problems with the left knee, but to a lesser 
extent.  Examination showed positive crepitus bilaterally, 
right greater than the left.  The diagnosis was 
chondromalacia.  

A report of a VA examination, dated in July 1997, indicates 
that examination of both of the appellant's knees showed that 
there was mild to moderate swelling and moderate deformity of 
the right knee.  There was no evidence of subluxation, 
lateral instability, or loose motion in either knee, 
although, he reported that his knees had given away at times.  
Range of motion of the left knee was flexion at 128 degrees 
and extension at 0 degrees.  X-rays of the left knee were 
normal.  The diagnosis was chronic strain of the left knee.  

A report of a VA treatment note, dated in July 1999, 
indicates that the appellant had some pain and throbbing in 
the left knee, although, it had full range of motion and was 
stable at that time.  He reported that the knee also tended 
to buckle and give way on him.  It was noted that 
arrangements were made to have an MRI and x-rays of the left 
knee to rule out a torn meniscus.  Reports of any subsequent 
MRI or x-rays are not associated with the claims file.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In evaluating service connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §  4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45 of pain, 
weakness, and fatigability.  These regulations, and the 
prohibition against pyramiding in 38 C.F.R. § 4.14, do not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet.App. 202, 206-08 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  

The severity of the appellant's left knee disability may be 
evaluated under DC 5257, 5258, 5260, and 5261.  Under DC 
5257, recurrent subluxation or lateral instability can be 
rated as 10 percent disabling when the disability is slight; 
20 percent disabling when the disability is moderate; and 30 
percent disabling when the disability is severe.  Under DC 
5258, a 20 percent rating is assigned for cartilage, 
semilunar, dislocated, with frequent episodes of locking 
pain, and effusion into the joint.  Under DC 5260, flexion 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation.  Under DC 5261, a noncompensable evaluation is 
awarded when extension is limited to 5 degrees; a 10 percent 
evaluation is assigned when extension is limited to 10 
degrees.   

In the case at hand, the Board finds that a 10 percent 
evaluation is warranted under the applicable regulations.  
While the appellant's limitation of motion of the left knee 
is not at a compensable degree, the record indicates that he 
has pain on use of the left knee.  The Board thus finds that 
a 10 percent rating may be granted under the principles set 
forth under DeLuca and 38 C.F.R. § 4.40.  While he has 
reported complaints of his knee giving away at times, 
objective findings during medical examinations do not show 
any evidence of recurrent subluxation or lateral instability; 
therefore, consideration under DC 5257 for a higher rating is 
not warranted.  The Board notes that MRI/x-rays were to have 
been accomplished to rule out a torn meniscus and that that 
the report of such studies has not been associated with the 
claims file.  This is of no consequence, however, as the 
Board does not find that a higher rating would result (under 
DC 5258) in this case even if the diagnostic testing were to 
show a torn meniscus; the Board notes, specifically, that 
there are no complaints of or objective findings of locking 
of the knee.  Further, the objective medical findings do not 
show effusion into the joint.  Therefore, a rating higher 
than 10 percent cannot be granted under the applicable 
regulations and rating criteria.  


ORDER

Entitlement to a 10 percent rating for a left knee strain is 
granted, subject to the criteria which govern the payment of 
monetary awards.


REMAND

The Board finds that the VA medical examination of record is 
not sufficient for rating the appellant's back disability.  
In particular, the Board notes that there is insufficient 
information to allow evaluation of the appellant's disability 
under DC 5293.  Accordingly, this case is REMANDED for the 
following:

The RO should schedule the appellant with 
a VA orthopedic examination to determine 
the nature and severity of his low back 
disability.  Such tests as the examining 
physician deems necessary, should be 
performed. The clinical findings and 
reasons upon which the opinions are based 
should be clearly set forth.  The claims 
folder must be made available to the 
examining physician prior to the 
examination so that he or she may review 
pertinent aspects of the veteran's 
medical history.

The examiner is specifically asked to 
solicit information as to the frequency, 
nature, severity, and duration of any 
flare-ups.  It is also requested that the 
examiner conduct complete range of motion 
studies on the back and indicate whether 
the appellant exhibits weakened movement, 
pain on use, excess fatigability, or 
incoordination attributable to the 
service- connected low back disability?  
If so, the examiner should report the 
degree of additional range of motion lost 
due to any weakened movement, pain on 
use, excess fatigability, or 
incoordination.  If the examiner finds it 
impossible to answer any of the above 
questions, it should so be noted on the 
examination report with the reasons given 
for this conclusion.

Once the above has been accomplished, the 
RO should review the claims file and 
determine whether any further development 
is necessary.  If so, this should be 
accomplished.  The RO should then 
readjudicate the claim on appeal.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, following the usual appellate 
procedures, the claims file should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



